Citation Nr: 1710108	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  04-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected chronic left shoulder strain with degenerative joint disease (DJD) for the period beginning June 13, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2012, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

In August 2015, the Board issued a decision that denied a rating in excess of 10 percent for the service-connected left shoulder disability prior to March 26, 2012 but granted a 20 percent rating for the period beginning March 26, 2012.  The Board denied, however, entitlement to a rating in excess of 20 percent for the period beginning June 13, 2013, as well as entitlement to a temporary total rating for convalescence following an April 2014 left shoulder surgery and entitlement to a total disability rating based upon individual employability (TDIU).  

The Veteran appealed the August 2015 decision to the U.S. Court of Appeals of Veterans Claims (Court).  In May 2016, the Court issued an order vacating the portion of the August 2015 decision that denied a rating in excess of 20 percent for the service-connected left shoulder disability from June 13, 2013 and remanded that issue for readjudication consistent with the instructions outlined in a May 2016 Joint Motion for Remand (Joint Motion) submitted by both parties.  The Court affirmed the Board's denial of a rating in excess of 10 percent prior to March 26, 2012 and noted that the Veteran was not appealing the issues involving entitlement to a temporary total rating and TDIU.  

In September 2016, the Board remanded the issue of entitlement to a rating in excess of 20 percent for the service-connected left shoulder disability from June 13, 2013 for compliance with the Joint Motion.  The issue has been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  There is also a second paperless claims processing system, Virtual VA, that contains the transcript of the January 2012 video conference hearing, as well as VA treatment records dated from January 2005 to March 2016, all of which have been considered by the AOJ and the Board.  

For reasons explained below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

In the May 2016 Joint Motion, the parties agreed that the Board failed to ensure that VA met its duty to assist the Veteran by relying on the May 2015 VA examination and opinion, which was inadequate because the examiner failed to provide the requisite information for rating purposes as required by Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca V. Brown, 8 Vet. App. 202, 206 (1995).  

Specifically, the parties noted that, while the May 2015 VA examiner acknowledged the Veteran's reports of flare-ups, she did not (1) inquire about the effect of those flare-ups, including whether they caused additional functional loss due to pain or changes in range of motion, strength, fatigability, or coordination or (2) attempt to quantify any functional loss during flare-ups in terms of additional degrees of limitation of motion or explain why such a calculation was not feasible.  

In September 2016, the Board remanded the issue on appeal for compliance with the Joint Motion and, pursuant to the September 2016 Board remand, the Veteran was afforded a VA examination in October 2016.  The examiner provided all information regarding the left shoulder disability, such as range of motion and functional loss and impairment, including after repetitive use.  The examiner stated, however, that she was unable to provide clarifying information regarding functional loss experienced during flare-ups because the Veteran denied having any flare-ups during the examination.  

Subsequent to the October 2016 examination, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate, it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id.

Review of the record reveals that none of the examinations conducted in conjunction with the issue on appeal, including in March 2012, June 2013, May 2015, or October 2016, nor the VA treatment records dated from March 2012 to February 2017, demonstrate range of motion testing for the left shoulder in passive motion or in nonweight-bearing situations.  As a result, none of the VA shoulder examinations of record fully satisfy the requirements of Correia.  

Therefore, the Board will remand the claim for a new VA examination.  

While on remand, the AOJ should also obtain any outstanding medical evidence that may be relevant to the claim on appeal, including any private treatment records identified by the Veteran and relevant VA treatment records dated from February 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify any outstanding private health care providers who have treated his knees since March 2012 and, after obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the file. 

Obtain the Veteran's VA treatment records dated from February 2017 to the present. 

All attempts to secure these records, and any response received, should be documented in the claims file, following the procedures set forth in 38 C.F.R. § 3.159.

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA shoulder examination to assess the current severity and manifestations of his service-connected left shoulder disability.  

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed, including instability and range of motion testing.  To the extent possible, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the left shoulder.  The examiner should also indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also address (1) whether there is additional functional loss during flare-ups and after repetitive use as a result of pain and (2) at what point during range of motion the pain results in functional loss during flare-ups and after repetitive motion; or explain why such a calculation is not feasible.  If the Veteran denies having flare-ups during the examination, the examiner should request the Veteran attempt to quantify the functional impairment caused by the flare-ups he reported having previously, if possible.  See e.g., VA examination reports dated June 2013 and March 2015.  

The examiner should also identify the functional impairment caused by the Veteran's left shoulder disability, as well as the nature of the scars located on the left shoulder.  The examiner should also comment on the functional impact the Veteran's service-connected left shoulder disability has on his daily activities and employment. 

All opinions expressed should be accompanied by supporting rationale.

3. After completing the above and any other development deemed necessary, readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




